       Case 2:01-cv-06049-MSG Document 186 Filed 09/25/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA



ROBERT WHARTON,                                           CIVIL ACTION

                      Petitioner,                         No. 01-6049

              v.                                          THIS IS A CAPITAL CASE

DONALD T. VAUGHN, et al.

                      Respondents.



                                           ORDER


       AND NOW, this ~5~ day of S-e..p+-e.~ 2019, upon consideration of Petitioner's

"Unopposed Motion for Stay or Continuance and Consolidated Response to Amicus Brief and

Court' s Questions" (Doc. No. 180), and the "Motion to Hold § 2254 Petition in Abeyance" filed

by the Philadelphia District Attorney's Office (Doc. No. 181), it is hereby ORDERED that the

Motions are DENIED IN PART. Specifically, to the extent that these Motions request that this

matter be stayed pending the Pennsylvania Supreme Comt's decision in Commonwealth v. Cox,

these Motions are DENIED. In all other respects, these Motions are held under advisement.




                                                  BY THE COURT:
